DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5 and 8-10, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JPS6471505A (JP’505). JP’505 teaches, in the Applicant provided partial English language translation for example, a casting-rolling installation (figure 1 for example) including a casting installation (1-3) and a finishing train (12) with a last roll stand, further including a cooling device (14) and a heating device (13) (a temperature adjusting element) where the heating device is located after the last roll stand (12) and before the cooling device (14) and where such  by JP’505 would in some manner affect grain growth the heater meets the broad instantly claimed limitation of “controlling grain growth” without any further limitations. JP’505 therefore, shows all aspects of claims 1, 2 , 9 and 10.
With respect to claim 4, all heating devices are capable of heat storage to some extent, and therefore JP’5050 also meets this limitation.
With respect to claim 5 the heating or heat storage device (13) of JP’505 has at least one panel (an outer wall for example) meeting this claim limitation since no other description of the arrangement or function of the panel is given in the claim.
With respect to claim 8, the cooling device of JP’505 would meet this claim  limitation.

Claim(s) 1-4, 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0275729 A1 to Schuster (Schuster). Schuster teaches , a casting-rolling installation (figure 1 for example) including a casting installation (8) and a finishing train (11) with a last roll stand, further including a cooling device (12) and a heating device (13) (a temperature adjusting element) where the heating device is located after the last roll stand (11) and after the cooling device (12), where such a device could if desired be operated to control grain growth, thereby meeting this claim limitation with respect to claim 1 since the it has been held that where a  by Schuster would in some manner affect grain growth the heater meets the broad instantly claimed limitation of “controlling grain growth” without any further limitations. Schuster therefore shows all aspects of claims 1, 2, 9 and 11.
With respect to claim 3, Schuster allows for the use of an induction  heater as the heater (13), see paragraph [0038] for example)
With respect to claim 4, all heating devices are capable of heat storage to some extent, and therefore Schuster also meets this limitation.
With respect to claim 5 the heating or heat storage device (13) of Schuster has at least one panel (an outer wall for example) meeting this claim limitation since no other description of the arrangement or function of the panel is given in the claim.
With respect to claim 8, the cooling device of Schuster would meet this claim  limitation.
With respect to claim 12, Schuster teaches that the workpiece is heated by the heater by 150 degrees C (see paragraph [0038] for example) meeting this claim limitation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over either of JO’505 or Schuster. As applied to claims 1, 2 and 9 above, each of JP’505 and Schuster show all aspects of the above claims except the specific size (claims 6 and 7) or operating speed (claim 13) of the claimed installation. However, the arrangements of each of JP’505 and Schuster are designed to operate in substantially the same manner with substantially the same results as that of the instant claim embodiments. It has been held that motivation to alter the shape or size of components shown by the prior art (which in this case would also alter the operating speed and residence time in the heaters of either of JP’505 or Schuster) without materially altering the effect or operation of the prior art system, would have been a modification obvious to one of ordinary skill in the art. See MPEP 2144.04 IV. In the instant case, motivation to alter the placement or size of components along the installations shown by either of  JP’505 or Schuster, to any other equally useful position or placement, would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.

Response to Arguments
Applicant's arguments filed on 12/23/2021 have been fully considered but they are not persuasive. Initially, it is noted that Applicant’s amendments filed on 12/23/2021 are sufficient to overcome the previously advanced rejections of claims 1-15 under 35 USC 112(b). These rejections have been withdrawn.
However, Applicant’s argument that neither JP’505 or Schuster are designed to control grain growth is not persuasive at least for the reasons given in the above rejections, i.e., with respect to the apparatus claims 1-8, since the systems described by each of JP’505 and Schuster meet all of the structure of the instant claims, and could, if desired be operated to control grain growth in some undefined manner, then for the reasons given in the above rejections the apparatus of each of Schuster and JP’505 meet this limitation. Also with respect to method  claims 9-15, as also stated above, since no other description or requirement is given with respect to “controlling grain growth” this term could mean any of reducing grain growth, increasing grain growth or any other modification of grain growth or structure, and since the heater of either of JP’505 or Schuster would affect grain growth in some manner, then the methods of each of JP’505 and Schuster meet this broad limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk